By the record it appears that Cocke instituted an action of debt, and declared upon the penalty of the bond. The defendant craved oyer, and set out the condition, by which it appeared that the defendant was to be exonerated from the penalty by paying a given sum on the ________ day of ____, 181 _____, and another sum twelve months thereafter. The *Page 232 
defendant then pleaded that the plaintiff ought not to maintain his action, because his suit was commenced before the day limited by the condition for the payment of the last instalment. To this plea the plaintiff demurred; the Circuit Court overruled the demurrer, and gave judgment for Stuart, from which the plaintiff appealed; and here the question made is, whether suit could be brought upon the defendant failing to pay the first instalment mentioned in the condition.
It seems to this court, that the law upon this point is so clear that there cannot well be more than one opinion. If a person is bound by bill single to pay a sum of money by instalments, suit will not lie until the last instalment is due, because the contract is entire, on which more than one suit ought not to be commenced. But if a person is bound by a bond, with a penalty, conditioned to be discharged by the payment of several sums at different times, then a suit will lie immediately after the time fixed for the payment of any one instalment has elapsed, although the other sums may not still be due. The reason why this can be done is because, upon the failure to pay any instalment mentioned in the condition, the penalty is forfeited; and the obligee has a right to sue upon and recover the penalty itself; but his judgment is to be satisfied by the payment of the instalment due when suit was commenced, and the other instalments when they may afterwards become due; and if the defendant does not pay the subsequent instalments, the plaintiff can sue out a sci. fa., and by that means entitle himself to execution for the different sums as they respectively fall due. 3 Bac. Ab. tit. Ob. let. F.; 1 Litw. N. P. 557. In cases of bonds with condition, the penalty only is the words of the obligor, and the condition is the words of the obligee. The substance of this whole contract is, that Stuart obliges himself to pay Cocke the sum mentioned in the penalty, and this payment is to be made presently. Cocke, on his part, promises that he will not exact the penalty if Stuart will pay him a given sum at one time, and a like sum one year afterwards. Now the moment Stuart suffers the period appointed for the first payment to expire without making that payment, he has no promise of farther indulgence from Cocke, who can immediately sue for the penalty if he thinks proper.
The judgment of the Circuit Court must be reversed, and the demurrer to this plea sustained; and, as there are other *Page 233 
pleas which must be tried by a jury, the cause must be remanded.
Perhaps there may be other objections to the plea we have noticed; it is useless now to examine them; it may not, however, be amiss to mention it seems strange matter for a plea in bar.